DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2. 	This Office Action is responsive to the amendment filed on 12/23/2020. As directed by the amendment: claims 1, 4-5, 8 and 10 have been amended, claim 7 has been canceled, and claims 11-20 have been added. Thus, claims 1-6 and 8-20 are currently pending in this application.
Claim Objections
3.	In light of Applicant's Amendment of 12/23/2020, the objection to the claims 1-10 set forth in the Office Action of 09/28/2020, is hereby withdrawn.
Claim Rejections - 35 USC § 112
4.	In light of Applicant's Amendment/Remarks of 12/23/2020, the rejection of claims 1-10 under 35 U.S.C. §112, second paragraph, set forth in the Office Action of 09/28/2020, is hereby withdrawn.

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.	Claim(s) 1-6, 8 and 11-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takemoto (Pub. No.: JP2000-220597 cited in IDS filed 10/22/2018) in view of Yan (hereinafter “Yan”) (Patent No.: US 7329091 B2), and further in view of Yang (Pub. No.: US 20100247344 A1).
Regarding claims 1, 11 and 17, Takemoto discloses an axial fan (fan device, as presented shown in annotated Figure 3) comprising: 
an impeller (impeller I16, which is defined by main rotor body 16, is mounted in the receiving space of the fan housing 2 and including blades 34, as depicted in annotated Figure 3) rotatable about a central axis (the impeller I16 is certainly rotatable about the rotating shaft 22, as discussed in Paragraph [0016]) extending in a vertical direction (the rotating shaft 22 is extending in the axial direction, see Paragraph [0016]);
a motor (motor assembly MA, as seen immediately below) that rotates the impeller; and 
(fan housing 2, see annotated Figure 3) arranged outward of the impeller and the motor (the fan housing 2 is being arranged outward of the impeller I16 and the motor assembly MA); wherein the motor (motor assembly MA) includes: 
a stator (stator 36, see Paragraph [0019]); and 
a rotor (rotor main body 16) rotatable about the central axis (the rotating shaft 22) with respect to the stator (stator 36); 
the impeller (impeller I16) includes: 
an impeller cup (impeller I16 is surely includes an impeller cup IC16) and fixed to the rotor (as stated in Paragraph [0016], the rotor main body 16 is having a cup shape and undoubtedly fixed to the rotor); and 
a plurality of blades (arranged in a circumferential direction on a radially outer surface of the impeller cup; 
the housing (fan housing 2) includes: 
a motor base portion (support wall portion 8, as detailed in Paragraph [0025]) below the motor (support wall portion 8 is clearly disposed below the motor assembly to directly or indirectly support the stator portion) to support the stator (36); 
a tubular portion (tubular portion TP that is arranged to surround an outer circumference of the impeller I16, as depicted in annotated Figure 1), that is radially outside of the impeller (impeller I16) and extends in an axial direction (the tubular portion TP is inherently extending in an axial direction). 
Particularly, Takemoto demonstrates the fan device that is comprising a rotor body 16 rotatable relative to the fan housing 2. As stated in Paragraph [0016], the rotor main body 16 has a cup shape. Further, as best seen in annotated Figure 3, Takemoto evidently illustrates as how the impeller I16 includes an impeller cup IC16 that is being 

    PNG
    media_image1.png
    724
    845
    media_image1.png
    Greyscale

With reference to annotated Figure 2, Takemoto performs a reinforcing protrusion 80 which is provided on the outer surface of the support wall portion 8 corresponding to the connection wall 10 of the fan housing 2 (see Paragraph [0027]). The width of the corresponding reinforcing projection 80 are formed wider than the widths of the remaining connecting walls 10. Likewise, in Paragraph [0026], Takemoto  
Essentially, Takemoto’s axial fan is certainly designed such that a first rib, which is defined by a reinforcing protrusion 80, is being located axially lower than the blades 34 while joining the motor base portion 8 and the tubular portion to each other and a second rib, which is defined by the finger guard wall 70, is being annular, centered on the central axis, and joined to the first rib 80, as instantly claimed. 


    PNG
    media_image2.png
    502
    711
    media_image2.png
    Greyscale


Furthermore, as depicted in annotated Figure 3 above, Takemoto explicitly teaches that each blade 34 having a lower edge that includes a first blade region BR1 and second blade region BR2. In fact, Takemoto surely exhibits as how the lower edge 

    PNG
    media_image3.png
    646
    782
    media_image3.png
    Greyscale


Although Takemoto discloses the majority of Applicant’s elements, he is silent as to the fact that the second rib includes a radially outer surface that has an axial height which decreases as the radially outer surface extends in a radially outward direction.

Nonetheless, the use of axial fans having the claimed structure is notoriously well-known in the art, as taught by Yan. Yan in the same field of endeavor teaches another heat dissipating fan 10 including a housing and a plurality of blades. The housing includes an outer frame, a base, and a plurality of air-guiding elements.
[AltContent: textbox (Inclined portion of the tubular housing which extends downward toward a lower end of the axial fan in the vertical direction with a constant slope)]
    PNG
    media_image4.png
    493
    707
    media_image4.png
    Greyscale

As shown in annotated Figure 4B above, Yan performs as how the outer frame 30 includes an outwardly extended portion 33a, located at an outlet, and another outwardly extended portion 33b located at an inlet thereof to increase air volume. Yan, in column 3 lines 8-22, expressly states: The air-guiding elements 32 are connected between the extended portion 33a and the base 31. Note that the connection therebetween is not limited. For example, some of the air-guiding elements 32 have a fixed end connected to the base 31 and a free end extending in the direction of the extended portion 33a. 
However, most importantly in Yan is his specific structure of the housing and air-guiding elements 32 that are disposed between the base 31 and outer frame 30. As best seen immediately above, the axial height of the air-guiding elements decreases while the tubular housing includes an inclined portion which extends downward toward a lower end of the axial fan in the vertical direction with a constant slope. Yan, in column 1 lines 35-40, specifies that the air-guiding elements, disposed between the base and the outer frame, comprise a first sloped surface and a second sloped surface, connected thereto. The sloped surfaces are arch, convex, concave, or sloped at different angles. Also, in column 2 lines 15-20, Yan notes that A cross section of the air-guiding elements gradually increases or decreases from the base to the extended portion.
Consequently, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of using an air guiding elements and tubular portion with an inclined portion, as taught by Yan, to the axial fan of Takemoto, as part of an obvious combination of known prior art structures, in this case the use of tubular housings with inclined portions and/or guiding elements in axial fans to achieve predictable results, in this case, to control the fluid flow through the system. See KSR; MPEP 2141 III A.
Although the combination of Takemoto and Yan discloses the vast majority of Applicant’s claimed invention, it is still silent as to the specifics regarding a radially outer surface.
Yang in the same field of endeavor teaches an analogous heat dissipating fan 100 comprising a housing 2, a drive device and an impeller 1. Specifically, in Paragraph 
Especially, in Paragraph [0029], Yang further notes that the guide ring 26 is being mounted coaxially around an outer wall of the hub bracket 23 near the airflow outlet and having a guide surface 27 formed thereon and facing the airflow inlet (see Paragraph [0029]). As shown in annotated Figure 2, Yang demonstrates that the guide surface 27 may be bevel or streamline and may be formed on an outside of the guide ring 26, wherein the outside is away from the hub bracket 23), as shown in FIG. 2. 


    PNG
    media_image5.png
    602
    559
    media_image5.png
    Greyscale


[AltContent: textbox (Radially outer surface that has an axial height which decreases as the radially outer surface extends in a radially outward direction.)][AltContent: rect]
    PNG
    media_image6.png
    752
    490
    media_image6.png
    Greyscale

In fact, Yang surely exhibits as how a radially outer surface that has an axial height which decreases as the radially outer surface extends in a radially outward direction.
Consequently, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of using a guiding ring/ second rib, as taught by Yang, to the axial fan of Takemoto/Yan, in order to  achieve an enhanced heat-dissipating efficiency, as motivated by Yang in Paragraph [0016].
Thus modified, one skilled in the art would have been reasonably appraised that the second rib would be further including a radially outer surface that has an axial height which decreases as the radially outer surface extends in a radially outward direction  and/or the tubular portion would be further including an inclined portion which extends downward toward a lower end of the axial fan in the vertical direction with a constant slope and/or the inclined portion would be further overlapping at least a portion of the second rib when viewed in a radial direction perpendicular to the vertical direction and/or a total distance between a radially outer surface of the second rib and the tubular 
Regarding claims 2 and 12, Takemoto, Yan and Yang substantially disclose the axial fan, as claimed and as detailed above. 
    PNG
    media_image7.png
    581
    684
    media_image7.png
    Greyscale

Additionally, as shown in annotated Figure 3 above, Takemoto evidently illustrates as how the blade 34 is including the downwardly convex shape and being curved in the axial direction. Surely, as best seen immediately below, the lower edge of the blade 34 or the first blade region is being curved in the axial direction with increasing distance from the central axis 22, as instantly claimed.
Regarding claims 3 and 13, Takemoto, Yan and Yang substantially disclose the axial fan, as claimed and as detailed above. Additionally, as presented in annotated Figure 3 above, Takemoto evidently demonstrates that the radially inner end IE70 of the 
Regarding claims 4 and 14, Takemoto, Yan and Yang substantially disclose the axial fan, as claimed and as detailed above. 

    PNG
    media_image8.png
    697
    986
    media_image8.png
    Greyscale

Additionally, as illustrated immediately above, Takemoto shows as how the second blade region BR2 is being located radially outward of the first blade region BR1. 
In other words, Takemoto evidently demonstrates that the lower edge of each of the plurality of blades 34 includes a second blade region BR2 radially outward of the first blade region BR1, and extending in a straight line in a direction away from the central axis. 

Regarding claims 6 and 16, Takemoto and Yang substantially disclose the axial fan, as claimed and as detailed above. 

    PNG
    media_image9.png
    594
    699
    media_image9.png
    Greyscale

Additionally, as best seen in annotated Figure 3 above, Takemoto evidently demonstrates as how the second blade region BR2 slants upward with increasing distance from the central axis 22, as instantly claimed.
Regarding claims 8 and 18, Takemoto, Yan and Yang substantially disclose the axial fan, as claimed and as detailed above. Additionally, in Paragraph [0003], Takemoto expressly states the rotor body rotates in a predetermined direction, a plurality of blades also rotate integrally with the rotor body. As such, with reference to annotated Figure 3, the Examiner must assert that the lower edge of each of the 
Regarding claim 5, Takemoto, Yan and Yang substantially disclose the axial fan, as claimed and as detailed above. 

    PNG
    media_image8.png
    697
    986
    media_image8.png
    Greyscale

Additionally, as seen immediately above, Takemoto exhibits as how the second blade region BR2 is being joined to a radially outer end of the first blade region BR1. 
With reference to annotated Figure 3, Takemoto surely exhibits that the lower edge of each of the plurality of blades 34 is extending in a straight line in a direction away from the central axis 22. 

  Nonetheless, with specific regard to the particular positioning between parts, i.e., a radial position of the radially inner end of the second rib coincides with a radial position of a junction between the first blade region and the second blade region, absent any criticality, is only considered to be the “preferred” or “optimum” positioning that a person having ordinary skill in the art at the time the invention was made would have been able to determine using routine experimentation based, among other things, on the intended use and the dimensions of the device, etc. See in re Boesch, 205 USPQ 215 (CCPA 1980). 

8.	Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Takemoto in view of Yan, and further in view of Yang, and further in view of Lee et al. (hereinafter “Lee”) (Patent No.: US 7,275,911 B2)
Regarding claims 9 and 19, Takemoto, Yan and Yang substantially disclose the axial fan, as claimed and as detailed above. However, the combination of Takemoto, Yan and Yang does not explicitly disclose that the first rib is curved rearward in the rotation direction of the impeller with increasing distance from the central axis. 
Nonetheless, the use of rearward curved ribs in an axial fan is notoriously well known in the art, as taught by Lee. Lee in the same filed of endeavor teaches another axial flow fan with an air-guiding member disposed between the base and housing, wherein the air-guiding member has at least one inclined edge on the windward side or its opposite side relative to the horizontal line perpendicular to the axis of the heat-dissipating fan (see Abstract). Specifically, in column 4 lines 12-16, Lee teaches that the 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of using curved ribs, as taught by Lee, to the axial fan of Takemoto/Yan/Yang, in order to eliminate the noise caused by the air turbulence and to improve the sound quality, as motivated by Lee in column 5 lines 43-45.
Thus modified, one skilled in the art would have been reasonably appraised that the first rib would be further curved rearward in the rotation direction of the impeller with increasing distance from the central axis, as instantly claimed.
9.	Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Takemoto in view of Zhong et al. (hereinafter “Zhong”) (Pub. No.: US 20180058479 A1)
Regarding claims 10 and 20, Takemoto substantially discloses the axial fan, as claimed and as detailed above. However, Takemoto does not explicitly disclose that a lower end of each blade is being at a level lower than that of a lower end of the impeller cup.
Nonetheless, axial fans having the claimed structure are well known in the art, as taught by Zhong. Zhong in the same field of endeavor teaches another impeller for an axial flow fan that includes a plurality of blades arranged around a rotating shaft and a hub portion having a side peripheral portion surrounding the rotating shaft (see 
However, most importantly in Zhong is his specific structure of the impeller 2, wherein a lower end of blades 24 and 27 is at a level lower than that of a lower end of the impeller cup.

    PNG
    media_image10.png
    431
    728
    media_image10.png
    Greyscale
 
Consequently, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of using blades at the impeller hub, as taught by Zhong, to the axial fan of Takemoto, as part of an obvious combination of known prior art structures, in this case the use of blades in axial fans, to achieve predictable results, in this case, to control the fluid flow through the system. See KSR; MPEP 2141 III A.
Thus modified, one skilled in the art would have been reasonably appraised that a lower end of each of the plurality of blades would be further positioned at a level lower than that of a lower end of the impeller cup, as instantly claimed.
Response to Arguments
10.	Applicant's arguments filed 12/23/2020 have been fully considered but they are moot because the arguments do not apply to the combination of references being used in the current rejection. Further, the Examiner notes that the newly applied reference addresses the applicant's arguments as set forth in the above rejections.
Conclusion
11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LILYA PEKARSKAYA whose telephone number is (571)272-1158.  The examiner can normally be reached on Monday to Friday, 9:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571)272-7118 and/or Essama Omgba can be reached on (571)272-4532. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.	
/CHARLES G FREAY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        

/LILYA PEKARSKAYA/Examiner, Art Unit 3746